J-S47006-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
         v.                             :
                                        :
                                        :
ZACHARY ZANE MOORE,                     :
                                        :
                Appellant               :     No. 1278 WDA 2017

           Appeal from the Judgment of Sentence May 25, 2017
  In the Court of Common Pleas of Blair County Criminal Division at No(s):
                        CP-07-CR-0000807-2016

BEFORE: OLSON, J. MCLAUGHLIN, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:

FILED: October 19, 2018

      I join the Majority’s holding that Appellant’s discretionary aspects of

sentencing claims are waived, and that the third claim, if not waived, fails to

raise a substantial question. I write separately to express my disquiet about

the nearly unfettered discretion given to trial courts in imposing consecutive

or concurrent sentences.

      “The imposition of consecutive as opposed to concurrent sentences is

solely within the discretion of the trial court, and does not in and of itself

even rise to the level of a substantial question.”        Commonwealth v.

Johnson, 873 A.2d 704, 709 at n.2 (Pa. Super. 2005).

      The rationale behind such broad discretion and the
      concomitantly deferential standard of appellate review is that the
      sentencing court is “in the best position to determine the proper
      penalty for a particular offense based upon an evaluation of the


* Retired Senior Judge appointed to the Superior Court.
J-S47006-18


      individual circumstances before it.” Commonwealth v. Ward,
      [] 568 A.2d 1242, 1243 ([Pa.] 1990); see also
      Commonwealth v. Jones, [] 613 A.2d 587, 591 ([Pa. Super.]
      1992) (en banc) (offering that the sentencing court is in a
      superior position to “view the defendant’s character, displays of
      remorse, defiance or indifference and the overall effect and
      nature of the crime.”). Simply stated, the sentencing court
      sentences flesh-and-blood defendants and the nuances of
      sentencing decisions are difficult to gauge from the cold
      transcript used upon appellate review. Moreover, the sentencing
      court enjoys an institutional advantage to appellate review,
      bringing to its decisions an expertise, experience, and judgment
      that should not be lightly disturbed.

Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007).

      “[T]he imposition of consecutive, rather than concurrent, sentences

may raise a substantial question in only the most extreme circumstances,

such as where the aggregate sentence is unduly harsh, considering the

nature of the crimes and the length of imprisonment.” Commonwealth v.

Lamonda, 52 A.3d 365, 372 (Pa. Super. 2012) (en banc) (emphasis

added).

      I am mindful of these principles; however, as is so often the case,

inconsistent application of the sentencing factors and limited appellate

review results in similarly situated defendants being treated disparately with

no recourse.     I believe this is a situation our jurisprudence cannot

countenance. Accordingly, I respectfully concur.




                                    -2-